internal_revenue_service te_ge technical_advice_memorandum date number release date no third party contact index uil no area manager - taxpayer's name taxpayer's address taxpayer's identification_number years involved conference held legend d y w n n n n t a o e z c s o p s o v o n o d d d r n a c e e e n e e o t n o t y n year year year year year date date date date date date date dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figureff dollar_figuregg dollar_figurehh dollar_figureii dollar_figureij dollar_figurekk dollar_figurell dollar_figuremm dollar_figurenn issues is m an insurance_company exempt from tax pursuant to sec_501 of the internal_revenue_code for the taxable years and years involved is m's primary and predominant business activity its investments can m rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to c of the code is mentitied to relief pursuant to sec_7805 of the code if m cannot rely on its determination_letter what is the effective date of revocation facts m was incorporated as a life and disability reinsurer under the laws of d in year and received an exemption_letter on date recognizing it as exempt from federal_income_tax as an organization described in sec_501 of the code effective on date m’s purpose is to transact life and disability insurance m conducts its insurance_business as a domestic second and third tier reinsurer m is wholly owned by n nis au he has also worked in the v department of various insurance_companies since year he has acted as a w in addition to m n owns controls e f and g during the years involved each of these entities provided service or value to m for which they were compensated during the years involved m had in force the following retrocession agreements under which it was liable to the retrocessionaire retrocessional agreement with o this agreement was effective date and provided that m assumed of the credit accident_and_health_coverage assumed from t insurance_company this agreement was effective throughout the years involved reinsurance agreement with o this agreement was effective date and throughout the years involved it provided that m assumed of the credit accident_and_health_coverage o assumed from p insurance co on after date as stated in a report by the d department of insurance as of date this block of business was in run-off with no reported premiums claims or reserves after date retrocession agreement with q this agreement was effective date and throughout the years involved it provided that m assumed of the accident_and_health_coverage on group policies which q assumed from r article v of this agreement provided that m was to receive of the net ascertained profit including profit in excess of of the net premium on life reinsurance business associated with the ceded accident and health business r appears to be a congregation of insurance companies’ which desired to cede a portion of their business while retaining the associated life_insurance business q was in force during the years involved quota share retrocession agreement with q this agreement was effective date and provided that m assumed of the share of medical reinsurance including dental vision and short-term disability borne by q pursuant to its underwriting management agreement with s management partnership it excluded noncancellable and guaranteed renewable on a form following basis this agreement terminated date ' most of which have life in their name eg the copy of the agreement provided in the file has information through date however the year report of examination by the d department of insurance presumes that q was in effect throughout the period of examination what is meant by form following is not clear nothing suggests that o or q insurance co do not qualify as an insurance_company m notes that the maximum potential liability for all of these contracts was at least dollar_figure million during year dollar_figure million during year and dollar_figure million during year m’s reserve for claims was dollar_figurel for year which was of its statutory surplus of dollar_figurem was dollar_figurex for year which was of its statutory surplus of dollar_figurey was dollar_figurekk for year which was of its statutory surplus of dollar_figurell the companies which retroceded coverage to m were authorized to claim surplus relief during the years involved m’s assets were invested in securities primarily government grade debt instruments u s treasury obligations collateralized mortgage obligations issued by the federal_national_mortgage_association or index sector mutual funds the remainder of the assets was represented by a note payable by n and his wife secured_by real_estate the investment of the assets generated income this income plus at least some of the premium revenue was also invested doing so required many separate transactions m states that because it invested in high-grade securities this investment activity was automatic or required only de_minimis activity for each of the years involved m filed a form_990 return of organization exempt from income_tax and an annual_statement with the d department of insurance on its year form_990 m reported as program service revenue dollar_figurea which was comprised of dollar_figureb in premium income and a decrease in aggregate reserves of dollar_figurec reported investment_income was dollar_figured of which dollar_figuree was for a change in asset valuation this was offset by reported expenses of dollar_figuref of which dollar_figureg were attributed to unrealized losses no expenses were reported as related to the program service though under management and general m reported benefits paid of dollar_figureh reported assets were dollar_figure and liabilities were dollar_figurej of which dollar_figurek was for the unearned_premium_reserve and dollar_figurel was for present_value on claims not due m filed its year annual_statement using a life and accident and health blank m reported a statutory surplus of dollar_figurem and an asset valuation reserve of dollar_figuren the annual_statement indicates that in the course of the transactions involving its investments m received gross_proceeds of dollar_figureo this computation by m reflects only o and q m concludes that the potential liability for o and o is indeterminable we interpret program service revenue to be that from the exempt_purpose in this case insurance on its year form_990 m reported program service revenue of dollar_figurep which was comprised of dollar_figureq in premium income and a decrease in aggregate reserves of dollar_figurer reported investment_income was dollar_figures this was offset by expenses of dollar_figure no expenses were reported as related to the program service though under management and general m reported benefits paid of dollar_figuret reported assets were dollar_figureu and liabilities were dollar_figurev of which dollar_figurew was for the unearned_premium_reserve and dollar_figurex was for present_value on claims not due m filed its year annual_statement using a life and accident and health blank m reported a statutory surplus of dollar_figurey and an asset valuation reserve of dollar_figurez the annual_statement indicates that in the course of the transactions involving its investments m received gross_proceeds of dollar_figureaa on its year form_990 m reported program service revenue of dollar_figurebb which was comprised of dollar_figure in premium income and a decrease in aggregate reserves of dollar_figurecc reported investment_income was dollar_figuredd which included a change in asset valuation of dollar_figureee and unrealized gains losses of dollar_figureff this was offset by expenses of dollar_figuregg no expenses were reported as related to program services though under management and general m reported benefits paid of dollar_figurehh reported assets were dollar_figureii and liabilities were dollar_figurejj of which dollar_figure was for unearned_premium_reserve and dollar_figurekk was for present_value on claims not due m filed its year annual_statement using a life and accident and health blank m reported a statutory surplus of dollar_figurell and an asset valuation reserve of dollar_figuremm the annual_statement indicates that in the course of the transactions involving its investments m received gross_proceeds of dollar_figurenn m states that during the years involved the bulk of its activities were connected with the contracts described above o o q and q m concedes that it did not solicit any additional business during the years involved largely because of market conditions except that it did enter into contract q during year m states that it could be viewed as undercapitalized during the years involved because the rules under which a ceding company can claim credit for reinsurance use a surplus of dollar_figure million as a benchmark ’ see eg d rev stat ann a d d admin code r20-6-1601 b paragraph of appendix a-785 of the accounting practices and procedures manual of the national association of insurance commissioners however m took no action during the years involved to increase its surplus eg obtain additional investors other than n m had no employees or agents law sec_501 of the code recognizes as exempt insurance apparently in m did consider but ultimately declined to enter into an agreement with to assume of a block of life_insurance however such a surplus is not a prerequisite for such credit companies or associations other than life including interinsurers and reciprocal underwriters if the net written premium or if greater direct written premiums for the taxable_year do not exceed dollar_figure for years prior to date for years after date the law was amended to state gross_receipts can total dollar_figure and premium income must be at least of total gross_receipts qualification as an insurance_company must be satisfied annually sec_1_801-3 of the income_tax regulations 344_fsupp_870 d s c aff'd per curiam 481_f2d_609 cir the business of an insurance_company necessarily includes substantial investment activities both life and nonlife insurance_companies routinely invest their capital and the amounts they receive as premiums the investment earnings are then used to pay claims support writing more business or to fund distributions to the company’s owners the presence of investment earnings does not in itself suggest that an entity does not qualify as an insurance_company for the years involved an insurance_company for federal_income_tax purposes is a company whose primary and predominant business activity during the year was the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_816 company treated as an insurance_company for purposes of definition of a life_insurance_company only if more than half of the business of that company is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 of the code while a taxpayer’s name charter powers and state regulation help to indicate the activities in which it may properly engage whether the taxpayer qualifies as an insurance_company for tax purposes depends on its actual activities during the year 56_tc_497 affd per curiam 469_f2d_697 cir taxpayer whose predominant source_of_income was from investments did not qualify as an insurance_company see also 285_us_182 to qualify as an insurance_company a taxpayer must use its capital and efforts primarily in earning income from the issuance of contracts of insurance indus life ins co pincite all of the relevant facts will be considered including but not limited to the size and activities of any staff whether the company engages in other trades_or_businesses and its sources of income see generally 285_us_191 where insurance and charges incident thereto were more than of company’s income u ndeniably insurance was its principal business lawyers mortgage co pincite indus life ins co pincite 300_fsupp_387 n d tex rev'd on other grounds 425_f2d_1328 cir 189_fsupp_282 d neb affd on other grounds 293_f2d_72 cir inter-american life ins co pincite nat'l capital ins co of the dist of columbia v commissioner 28_bta_1079 however a company engaged solely in reinsurance may have a very sparse operation see alinco life ins co v united_states ct_cl that reinsurance company had extremely simple operation with very little general operating expense did not preclude conclusion that it was a life_insurance_company under sec_801 it remained under the supervision of the state insurance in lawyers mortgage co the court concluded the taxpayer was not an insurance_company based on the character of the business actually done the taxpayer was chartered as lawyers mortgage_insurance co to examine titles and to guarantee or insure bonds and mortgages later the company dropped insurance from its name and amended its charter to allow the purchase and sale of mortgage loans department however lawyers mortgage never insured titles rather it made mortgage loans which it sold with a guarantee of payment for this insurance lawyers mortgage charged a premium of one-half of one percent of the interest stated on the mortgage the company also guaranteed the payment of some loans which it did not make or sell under state law companies chartered as banks were also authorized to conduct this type of business the court concluded that though the guarantees were in legal effect insurance this element of lawyers mortgage’s activities was only incidental to the mortgage business the premium covered non-insurance services and the premiums were only one-third of lawyers mortgage’s income the character of the business actually done was not insurance therefore the company was not an insurance_company similarly in indus life ins co the taxpayer was not an insurance its office was located in company for federal_income_tax purposes because it was not using its capital and efforts primarily to earn income from insurance industrial life was chartered as an insurance_company but did not maintain a sales staff the home of its president during the three years at issue the company’s insurance activity consisted of covering small credit risks under a group policy issued to a consumer lender covering the lives of certain of its officers the company paid the premiums and was the beneficiary and covering the lives of members of the stockholding family the company also engaged in leasing and selling real_estate and managing its investment portfolio premium income from insurance issued to parties unrelated to its owners officers ie the group credit risk policy accounted for approximately its income during the years at issue the company accumulated substantial earnings without showing a reasonable need the district_court concluded that industrial life was not an insurance_company during the years at issue although it was involved in direct underwriting it issued only one policy and its premium income was small compared with its income from its real_estate activity industrial life’s cardinal life_insurance co involved a company chartered to write life health and accident coverage during two of the five years at issue cardinal life did not issue insurance contracts or reinsure risks underwritten by insurance_companies its premium income was dollar_figure and it had no reserves for the remaining three years cardinal life reinsured risks underwritten by an insurance_company its premium income was less than of its income for two of those years and approximately in the third its reserves were minimal cardinal life never employed any agents or brokers though it did retain an actuary the reinsurance agreement was negotiated by its one stockholder meanwhile cardinal life had income from dividends and interest leasing real_estate and trailers and capital_gains the district_court concluded that cardinal life was not an insurance_company because its capital and efforts were devoted primarily to its investment activity it did not solicit insurance_business and derived insignificant amounts of income from what insurance_business it transacted while deriving substantial income from its investments inter-american life ins co likewise involved a taxpayer that did not qualify as an insurance_company due to its minimal volume of insurance_business two individuals formed investment life_insurance_company to directly underwrite coverage which could be ceded to inter-american although inter- american was authorized to use several policy forms it did not solicit or sell any directly written coverage during the years at issue rather it accepted a small amount of business ceded to it by investment life and an unrelated insurer inter-american also held the family’s lumber business as loaned surplus because of its minimal insurance activity the state insurance commissioner became concerned about its continued participation in the insurance market as a result rather than surrender its certificate of authority to write insurance inter- american retroceded a major portion of its coverage to an unrelated company meanwhile inter-american realized income from various capital assets although inter-american had as many a sec_448 policies in force during the five years at issue with an aggregate coverage of dollar_figure million premiums accounted for or less of inter-american’s income during four of the five years the court concluded that inter-american was not an insurance_company for any of the years at issue because it did not use its efforts in the insurance_business it did not actively solicit to issue coverage its directly underwritten coverage was issued to the owner's family or their tax advisor and its reinsurance was from the related company investment life minimis earned premiums its investment_income far exceeded its de in contrast the taxpayer in service life ins co was held to be an insurance_company under different facts during the years at issue service life issued life health and accident policies and also solicited and arranged mortgage loans with money borrowed from the federal_home_loan_bank between big_number and big_number policies were in force during the years at issue representing life coverage of over dollar_figure at the same time only about big_number mortgages were outstanding service life’s premium income accounted for between and of its total income under these facts the character of the business actually done by service life during the years at issue was insurance hence it was an insurance_company analysis issue c of the internal_revenue_code for the years involved and is m an insurance_company exempt from tax pursuant to section issue is m's primary and predominant business activity its investments a review of m’s activities during each of the years involved reveals that during none of these years was issuing insurance or annuity_contracts or reinsuring risks underwritten by insurance_companies its primary and predominant business activity though each year is to be examined separately m’s activities were common to each of the years involved such that the years can be discussed together during the years involved m did not write direct coverage rather all of its insurance activities revolved around retrocessional agreements ie reinsuring reinsurance nothing suggests that these contracts o o q and q are not reinsurance contracts for federal_income_tax purposes accordingly during the years involved m was reinsuring risks underwritten by insurance_companies this type of insurance activity can be sufficient to qualify as an insurance_company alinco life ins co supra applying the primary and predominant business activity standard does not involve merely comparing the relative amounts of income from different sources such that if the amount of premium income is the largest portion or the majority of the company’s income the company will qualify as an insurance_company in the conduct of an insurance_business an insurance_company may have income other than premium income applying the standard involves asking if the company used its capital and efforts to earn income primarily and predominantly from insurance contracts this entails examining all the facts and circumstances to ascertain the true nature of the company’s business comparing the relative amounts of income from different sources aids in doing so here as reported on the forms for each of the years involved m had two sources of income premiums and investments m’s premium income was de_minimis compared to its investment_income for year premium income was of its total income for year it was and for year it wa sec_25 though the market may not have been favorable during the years involved m did not solicit writing any additional coverage other than contract q m has not demonstrated that it was unable to assume additional risks its reserves were minimal compared to its surplus m notes that its surplus was less than half that suggested as appropriate for a reinsurer yet it took no action to increase its surplus and m engaged in many investment transactions during the years involved m did not employ or otherwise procure services related to its insurance activities from anyone other than n m’s circumstances are similar to those of the taxpayer in cardinal life which did not qualify as an insurance_company therefore for each of the years involved m did not qualify as an insurance_company for federal_income_tax purposes because during none of these years m was issuing insurance or annuity_contracts or reinsuring risks underwritten by insurance_companies as its primary and predominant business activity issue can m to claim tax exempt status pursuant to c of the code rely on the determination_letter granted by the service allowing it as discussed above m did not qualify for exemption under sec_501 of the code for the years involved because m was not reinsuring risks underwritten by insurance_companies as its primary and predominant business activity therefore m can not rely on its determination_letter for years beginning after year issue whether the commissioner te_ge should exercise his discretion to grant the subject organization relief under sec_7805 of the code limiting the retroactive effect of revocation of its exemption under sec_501 issue if the commissioner exercises discretion to grant relief under sec_7805 of the code what is the effective date of revocation the effective date of revocation is date the date m concedes it no longer qualified for exemption under sec_501 of the code conclusions mis not an insurance_company exempt from tax pursuant to sec_501 of the code for the years involved for the years involved m did not qualify as an insurance_company because during none of these years m was issuing insurance or annuity_contracts or reinsuring risks underwritten by insurance_companies as its primary and predominant business activity mcan not rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to c of the code mis entitled to relief pursuant to sec_7805 of the code since m can not rely on its determination_letter the effective date of revocation is date a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
